Citation Nr: 1701425	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected post-operative lumbar spine degenerative disc disease for the period from June 1, 2009, to August 1, 2010, and an evaluation in excess of 20 percent, effective August 2, 2010. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veteran Services


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran had active service from May 1987 to May 2009.  He is the recipient of several awards and decorations for his more than 20 years of military service in the Navy.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Winston-Salem, North Carolina, RO, which, in pertinent part, established service connection for post-operative lumbar spine degenerative disc disease; assigned a 10 percent evaluation for that disability; and effectuated the award as of June 1, 2009.  The rating decision was issued as part of VA Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In April 2011, the RO increased the evaluation for the Veteran's post-operative lumbar spine degenerative disc disease from 10 to 20 percent and effectuated the award as of August 2, 2010.  

In November 2012, the Board remanded this matter for further development, to include ordering a VA examination and obtaining VA treatment records, which has since been conducted. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The Board notes that additional evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued.  However, as this evidence is not pertinent to the claim on appeal, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claim as done below without a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  For the period from June 1, 2009, to August 1, 2010, the preponderance of the evidence reflects that the Veteran's service-connected post-operative lumbar spine degenerative disc disease manifested with a forward flexion to 75 degrees, a combined range of motion of 185 degrees, and a normal gait and spinal contour, with no objective evidence of ankylosis or radiculopathy.

2.  For the period of August 2, 2010, to the present, the preponderance of the evidence reflects that the Veteran's service-connected post-operative lumbar spine degenerative disc disease manifests with a forward flexion greater than 30 degrees and no objective evidence of ankylosis or radiculopathy.


CONCLUSIONS OF LAW

1.  For the period from June 1, 2009, to August 1, 2010, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected post-operative lumbar spine degenerative disc disease were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5243 (2015).

2.  For the period of August 2, 2010, to the present, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected post-operative lumbar spine degenerative disc disease with degenerative arthritis are not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5243 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United State Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA letters dated in December 2008 and March 2015 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.
 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant post-service medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided VA examinations which addressed his back disability in December 2008 (prior to separation from service) and in June 2013.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined in 2013.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to a disability evaluation in excess of 10 percent for service-connected post-operative lumbar spine degenerative disc disease for the period from June 1, 2009, to August 1, 2010, and an evaluation in excess of 20 percent, effective August 2, 2010.

In a June 2009 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine, postoperative and assigned a 10 percent evaluation, effective June 1, 2009, under Diagnostic Code 5243.  In May 2011, the RO increased the evaluation assigned to this service-connected disability to 20 percent, effective August 2, 2010.  The Veteran is seeking a higher rating.  

Diagnostic Code 5243 can be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula:
      	A 10 percent rating is assigned for 
      o	The thoracolumbar spine when
?	Forward flexion is greater than 60 degrees but not greater than 85 degrees, or
?	Combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees;
o	Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or
o	Vertebral body fracture with loss of 50 percent or more of the height.
      	A 20 percent rating is assigned for
      o	The thoracolumbar spine when
?	Forward flexion is greater than 30 degrees but not greater than 60 degrees, or
?	Combined range of motion is not greater than 120 degrees
o	Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 		A 40 percent rating is assigned for
      o	The thoracolumbar spine when
      ?	Forward flexion is 30 degrees or less, or
      ?	Favorable ankylosis of the entire thoracolumbar spine.
	A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.
	A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). 

The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a , Plate V.




The Veteran could alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months ...... 10 percent

For purposes of evaluations under the Formula for Rating IVDS on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Board has reviewed all relevant post-service medical records and the Veteran's statements, which document complaints of chronic back pain, and limitation of motion and activities.  The Veteran also underwent VA spine examinations in December 2008 and June 2013, which are of record.

Prior to discharge from service, the Veteran underwent VA examination in December 2008 (the RO identified the correct month and day of this examination in the 2010 Statement of the Case, but mistakenly indicated it was performed in 2009, rather than 2008).  The Veteran reported stiffness, cramping, and numbness with constant aching lower back pain that did not travel.  He had no incapacitation in the previous 12 months.  He reported that he still had back pain after a 2005 back surgery.  He had difficulty with bending forward and backward.  Upon examination, the examiner noted no radiation of pain, muscle spasm, tenderness, or ankyloses.  He had flexion to 75 degrees, extension to 20 degrees, right and left lateral flexion to 15 degrees, and right and left rotation to 30 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The spine showed normal position of the head and curves of the spine, and normal symmetry in appearance and motion.  Posture, gait, and tandem gait were normal.  X-ray reports showed surgical disc replacement at L4-5.  The Veteran was diagnosed with degenerative disc disease of lumbar spine, postoperative with scar.  The examiner noted that the Veteran had difficulty with bending and lifting due to his back condition and could not do physical exercise.

In a May 2010 private medical record from the Spine Center at Chesapeake, the Veteran complained of axial back pain with lower extremity sciatica.  He reported subjective numbness and tingling in the legs and feet with subjective weakness as well.

In an August 2010 statement, the Veteran reported that he could not run, exercise, or lift more than 40 pounds due to his back pain.  He reported that he was unable to do yardwork, wash or work on the car, paint his house, or pressure wash his house.

An August 2, 2010, record from Sports Medicine and Orthopaedic Center, Inc., indicated limited forward flexion.  However, this was measured in centimeters versus degrees.  This record documented decreased extension to 18 degrees with pain and rotation to 21 degrees left and 23 degrees right.  The Veteran had some tenderness of the paraspinal muscles and decreased lower extremity strength.  However, there were no neurological findings.  The medical record dated August 2, 2010, set as a goal that the Veteran would be able to achieve forward flexion to 45 degrees.  This combined with the other evidence from the physical therapy evaluation supported that the Veteran's forward flexion was limited to less than 45 degrees.

At the June 2013 VA examination, the Veteran reported that he was no longer
able to cut grass, clean his car, or carry heavy objects.  He reported pain across his lower back without radiation.  Limitation of motion was up to 20 percent during flare ups.  Upon examination, the examiner recorded a flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees.  There was no additional limitation in range of motion upon repetitive-use testing, and no functional loss and/or functional impairment of the lumbar spine.  The Veteran showed objective signs of pain when his lower back was palpated all the way across.  The Veteran had no guarding, muscle spasm, or muscle atrophy of the lumbar spine.  Muscle strength testing, reflex testing, and sensory testing were normal in all aspects.  The Veteran had no radicular pain or signs or symptoms of radiculopathy.  The Veteran had no incapacitating episodes over the previous 12 months due to IVDS.  Arthritis was not documented.  The examiner noted that the Veteran's lumbar spine did not impact his ability to work.

Additionally, the June 2013 VA examination noted that the Veteran had a lumbar surgical scar.  The scar was noted as linear with dimensions of 1.5 centimeters by 1/8 centimeters.  The examiner noted that the scar was not painful or unstable.  

In an August 2014 VA addendum, the examiner noted that the Veteran stated on the day of his examination that his lumbar condition caused him to no longer be able to cut grass, clean his car, or carry heavy objects without aggravation.  This would hinder him from doing work that would require any heavy lifting or other strenuous activities.  The Veteran's gait was normal and without signs of weakness or incoordination on the day of the examination.  The examiner noted that any other more current opinions would be based on mere speculation because the examination took place greater than one year ago.

The Veteran asserted in a July 2009 statement that the record supports an increased rating for his post-operative lumbar spine degenerative disc disease, as this disability is manifested by significant pain which prevents him from running, exercising, working in his yard, and performing other physical activities. 

Upon review of all pertinent evidence, the Board finds that the criteria for a rating higher than 10 percent were not met for the period of June 1, 2009 to August 1, 2010.  Specifically, the Board finds there is no medical or lay evidence from this time period demonstrating that the Veteran's service-connected lumbar spine disability manifested with ankylosis of any kind, to specifically include favorable or unfavorable ankylosis of the entire spine or of the entire thoracolumbar spine.  VA's regulations define ankylosis as a condition in which all or part of the spine is fixed in flexion or extension.  See also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (essentially holding that ankylosis is the complete immobility and consolidation of a joint due to disease, injury or surgical procedure).  Additionally, there is no evidence of record documenting that the Veteran's service-connected disability manifested with forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The December 2008 VA examination report specifically noted that the Veteran had a forward flexion to 75 degrees and a combined range of motion of 185 degrees.  The December 2008 VA examination report also noted a normal posture, gait, tandem gait, position of the head, and curves of the spine.  There is no medical evidence of record to the contrary for the period of June 1, 2009, to August 1, 2010.

The Board notes that the representative argued in the February 2012 Appellant's Brief that the 20 percent evaluations should have been assigned back to the effective date for the original grant of service connection, as the August 2, 2010, medical records upon which the 20 percent evaluation was based were merely confirmation of the Veteran's lay assertions and other medical evidence in the claims file, as opposed to the first documentation of any increase in severity.  The Board disagrees.  The August 2010 medical records showed, for the first time, that the Veteran's forward flexion was limited to less than 45 degrees.  This was not simply confirming the prior medical evidence but did, in fact, show worsening of the condition as compared to the VA examination 9 months earlier.  There was simply no medical evidence of record prior to August 2010 demonstrating that the Veteran's service-connected disability met the criteria for a 20 percent evaluation, and neither the representative nor the Veteran has identified such medical evidence.  Therefore, without any evidence prior to August 2, 2010, demonstrating that the Veteran met the criteria for a 20 percent evaluation, the Board finds that an evaluation in excess of 10 percent was not warranted under the General Formula for the period from June 1, 2009, to August 1, 2010.  

For the period of August 2, 2010, to the present, the Board finds that the criteria for a rating higher than 20 percent have not met.  Specifically, the Board finds there is no medical or lay evidence from this time period demonstrating that the Veteran's service-connected lumbar spine disability has manifested with ankylosis of any kind, to specifically include favorable or unfavorable ankylosis of the entire spine or of the entire thoracolumbar spine.  Additionally, there is no evidence of record reflecting that the Veteran's service-connected lumbar spine disability manifests with forward flexion of the lumbar spine to 30 degrees or less.  At the June 2013 VA examination, the examiner recorded a flexion of 70 degrees, and the Veteran reported up to 20 percent additional limitation of motion during flare-ups, which would be approximately 55 degrees - fully consistent with the criteria for a 20 percent rating.

While the August 2, 2010, record from Sports Medicine and Orthopaedic Center, Inc. indicated that the physical therapy evaluation implicitly supported a conclusion that the Veteran's forward flexion was limited to less than 45 degrees (by noting a goal of getting flexion to 45 degrees), there is no indication in this medical record that the Veteran's forward flexion of the lumbar spine was limited to 30 degrees or less.  The Veteran's forward flexion was measured in centimeters versus degrees and, therefore, is not sufficient for evaluation purposes.  Therefore, with no evidence of any type of ankylosis and no documented evidence of a limitation of forward flexion to 30 degrees or less, an evaluation in excess of 20 percent is not warranted under the General Formula for period of August 2, 2010, to the present.  

The Board acknowledges the Veteran's assertions that his service-connected lumbar spine disability should be assigned an increased evaluation, as this disability is manifested by significant pain which prevents him from running, exercising, working in his yard, and performing other physical activities.  However, as discussed, the Veteran simply does not meet the criteria for an increased rating for any period of time on appeal.  Essentially, the Board finds that the Veteran's complaints regarding pain and the impact of his disability on his activities are compensated by the currently assigned evaluations. 

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, there is no indication in the medical evidence of record that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation for any period of time on appeal.  As noted above, no additional limitation in motion was noted after repetitive motion testing at either the December 2008 or the June 2013 VA examinations.  Even so, the Board considered the extent of the additional range of motion lost that the Veteran reported during the 2013 examination, as discussed above.  As such, an increased rating is not warranted under the Deluca criteria for any period of time on appeal.  

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, under an appropriate diagnostic code for any period of time on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

The Board notes that the Veteran complained of lower extremity sciatica and subjective numbness and tingling in the legs and feet in a May 2010 private medical record from the Spine Center at Chesapeake.  However, the Veteran specifically reported no radiation of pain at the December 2008 VA examination.  The August 2, 2010, medical record from Sports Medicine and Orthopaedic Center, Inc. noted no neurological findings.  At the June 2013 VA examination, the Veteran had no radicular pain or signs or symptoms of radiculopathy.  Moreover, the claims file contains no other medical evidence documenting objective neurological abnormalities.  Therefore, with no objective evidence of related neurological abnormalities in the record, other than erectile dysfunction, for which the Veteran is already service connected, separate evaluations are not available for any associated objective neurological abnormalities, such as radiculopathy.

With regard to applying the Formula for Rating IVDS Based on Incapacitating Episodes, there is no evidence of record documenting physician-prescribed bedrest for the Veteran's lumbar spine disability.  The December 2008 and June 2013 VA examination reports specifically noted that the Veteran had no incapacitating episodes over the previous 12 months due to IVDS.  Additionally, there is no evidence in the other medical evidence of record documenting physician-prescribed bedrest.  Although the Veteran may voluntarily restrict his physical activities when he experiences increased pain, this is not how VA defines an incapacitating episode.  As such, an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes for any period of time on appeal.

Additionally, the Board has considered whether the Veteran is entitled to a separate compensable evaluation for a scar related to this service-connected disability.  However, as the Veteran has not been noted to have a scar related to this service-connected disability that is located on the head, face, or neck; that covers at least 39 square centimeters; that is unstable, deep, or painful; or that limits function, the Board finds that a separate compensable evaluation is not warranted for the Veteran's lumbar spine surgical scar related to his service-connected disability.  38 C.F.R. § 4.118  (2008, 2015).

In summary, the Board concludes that the preponderance of the evidence is against the claim for a disability evaluation in excess of 10 percent for service-connected post-operative lumbar spine degenerative disc disease for the period from June 1, 2009, to August 1, 2010.  The preponderance of the evidence is also against the claim for a disability evaluation in excess of 20 percent, effective August 2, 2010, for service-connected post-operative lumbar spine degenerative disc disease.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Fenderson, supra.


2.  Extraschedular Ratings

Although a case may be referred to the Director, Compensation Service, for consideration of an extraschedular rating, see 38 C.F.R. § 3.321 (b)(1) (2015), referral requires that there be symptoms not contemplated by the rating criteria.  In Yancy v. McDonald, the Court noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not raised this issue through his statements, and the evidence of record does not raise this issue through documentation of symptoms not contemplated by the rating criteria.  As such, the issue of referral to the Director, Compensation Service, for consideration of an extraschedular rating is not currently before the Board for consideration.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  In this case, however, the evidence of record does not suggest that the Veteran is unemployable due to his service-connected back condition.  While the August 2014 VA addendum noted that the Veteran's lumbar spine condition would hinder him from doing work that would require heavy lifting or other strenuous activities, there is no lay or medical evidence of record suggesting that the Veteran is unemployable as a result of this service-connected disability.  In June 2013, the VA examiner specifically noted that the Veteran's lumbar spine disability does not impact his ability to work.  As such, the Board finds that Rice is not applicable to the current appeal. There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362   (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

Additionally, the Board notes that the Court has held that a claim for an increased rating includes a claim for entitlement to special monthly compensation (SMC) when the criteria for such are raised.  Akles v. Derwinski, 1 Vet. App 118 (1991).  In this case, however, the Veteran has not raised this issue himself through any statements, and the evidence of record does raise this issue, as the percentage rating criteria for entitlement to SMC have not been met.  As such, the issue of entitlement to SMC is not currently before the Board for consideration.  


ORDER

Entitlement to a disability evaluation in excess of 10 percent for service-connected post-operative lumbar spine degenerative disc disease for the period from June 1, 2009, to August 1, 2010, is denied. 

Entitlement to a disability evaluation in excess of 20 percent for service-connected post-operative lumbar spine degenerative disc disease for the period on and after August 2, 2010, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


